Appeal by the defendant from a judgment of the Supreme Court, Kings County (Feldman, J.), rendered April 29, 1992, convicting him of robbery in the first degree (two counts) and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant has not preserved for appellate review his claim regarding the adequacy of the Rosario sanction imposed by the Supreme Court on the People during the Wade hearing (see, People v Rogelio, 79 NY2d 843, 844; People v McKinley, 202 AD2d 520, 521; People v Alvaranga, 198 AD2d 286, affd 84 NY2d 985). In any event, the sanction imposed by the Supreme Court was not, under the circumstances presented, an improvident exercise of the court’s discretion (see, People v Banch, 80 NY2d 610, 616).
The defendant’s remaining contentions are either unpreserved for appellate review (CPL 470.05 [2]) or without merit (see, People v Hill, 176 AD2d 755, 756; People v Suitte, 90 AD2d 80). Mangano, P. J., Sullivan, Balletta and Miller, JJ., concur.